Case 1:19-cv-24138-DPG Document 113 Entered on FLSD Docket 09/30/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO.: 1:19-cv-24138-GAYLES/OTAZO-REYES


   YUANXIAO FENG, et al.,

          Plaintiffs,

   v.

   JOSEPH WALSH, et al.,

          Defendants.

                                                 /

        ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

         THIS CAUSE comes before the Court on Magistrate Judge Alicia M. Otazo-Reyes’s

  Report and Recommendation (“Report”) [ECF No. 112]. On December 10, 2019, Defendants PNC

  Bank, N.A. (“PNC Bank”) and Ruben Ramirez (“Ramirez”) (together, “PNC Defendants”) filed

  their Motion to Dismiss the Amended Complaint for failure to state a claim. [ECF No. 51]. On

  January 2, 2020, Defendants Greystone Hotel Miami, LLC, United EB5 LLC, Santa Barbara 230,

  LLC, Greystone Terra Firma, LLC, Vos Holdings I, LLC, VOS CREI, LLC, Greystone

  Hospitality, LLC, Greystone Holdco, LLC, Greystone Managing Member, LLC, Greystone Master

  Tenant, LLC, Greystone Tenant, LLC, Greystone Option Holder, LLC, Trans Inn, Associates,

  LLC, VOS Hospitality LLC, BBM 3, LLC, BBM 3 II, LLC, James Vosotas, Daniel Vosotas and

  Branden Muhl (the “Greystone Defendants”) filed a separate Motion to Dismiss the Amended

  Complaint. [ECF No. 68]. The case was referred to Magistrate Judge Otazo-Reyes, pursuant to 28

  U.S.C. § 636(b)(1)(B), for a ruling on all pretrial non-dispositive and dispositive matters. [ECF

  No. 106]. On June 17, 2020, Judge Otazo-Reyes held a hearing on both Motions. [ECF No. 110].
Case 1:19-cv-24138-DPG Document 113 Entered on FLSD Docket 09/30/2020 Page 2 of 3



  On September 14, 2020, Judge Otazo-Reyes issued her Report, recommending that the Court grant

  in part both the PNC Defendants’ Motion to Dismiss and Greystone Defendants’ Motion to Dismiss.

  Specifically, the Report recommends that the Court dismiss with prejudice Counts 26 and 41 of the

  Amended Complaint and dismiss without prejudice, with leave to replead, the remaining counts

  against the Defendants. No party timely filed objections to the Report.

         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

  objection is made are accorded de novo review if those objections “pinpoint the specific findings

  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

  objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006).

         The Court finds no clear error with Judge Otazo-Reyes’s well-reasoned analysis and

  agrees that the PNC Defendants’ Motion to Dismiss and Greystone Defendants’ Motion to Dismiss

  should be granted in part.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         (1)     Judge Otazo-Reyes’s Report and Recommendation [ECF No. 112] is AFFIRMED

                 AND ADOPTED and incorporated into this Order by reference;

         (2)     Counts 26 and 41 in the Amended Complaint are DISMISSED with prejudice;

         (3)     All remaining counts against the PNC Defendants and the Greystone Defendants in

                 the Amended Complaint are DISMISSED without prejudice with leave to




                                                   2
Case 1:19-cv-24138-DPG Document 113 Entered on FLSD Docket 09/30/2020 Page 3 of 3



              replead. If they so choose, Plaintiffs shall file a second Amended Complaint on or

              before October 19, 2020.

        DONE AND ORDERED in Chambers at Miami, Florida, this 29th day of September, 2020.




                                           ________________________________
                                           DARRIN P. GAYLES
                                           UNITED STATES DISTRICT JUDGE




                                               3
